Citation Nr: 1621067	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  13-19 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for renal kidney disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, C.G., and R.H.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claim of service connection for renal kidney disease.  The Veteran disagreed with this decision in April 2011.  He perfected a timely appeal in June 2013.  A videoconference Board hearing was held at the RO in February 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that, in addition to his recognized period of active service in the U.S. Navy from June 1978 to June 1982, his service in the U.S. Merchant Marine ("Merchant Marine") from approximately 1982 to approximately 2007 also constitutes "active service" for VA disability compensation purposes.  He also contends that, since he experienced symptoms of low back pain and elevated BUN and creatinine levels in his urine which led to a diagnosis of renal kidney disease while in the Merchant Marine, this disability is related to what he considers to be his "active service" in the Merchant Marine.  Having reviewed the record evidence, the Board finds that additional development is required before the underlying claim can be adjudicated on the merits.

The Board acknowledges the Veteran's honorable active service in the U.S. Navy from June 1978 to June 1982; his status as a Veteran for this period of active service is not in question in this appeal.  The critical question in this appeal is whether the Veteran's Merchant Marine service constitutes "active service" for VA disability compensation purposes.  The Veteran contends that his Merchant Marine service constitutes "active service" because he often was deployed as a Merchant Marine in support of the U.S. Navy or the U.S. Coast Guard.  He testified at his February 2016 Board hearing that he was deployed as a Merchant Marine in support of the Coast Guard in New York Harbor on September 11, 2001, and in the days immediately following the terrorist attack on New York City.  See Board hearing transcript dated February 11, 2016, at pp. 6-9.  The Veteran also has submitted numerous records in support of his appeal from the Navy, the Coast Guard, and the Department of Defense (DoD) showing he qualified as a Merchant Marine officer and received several awards and decorations from the Navy, the Coast Guard, and the DoD based on his Merchant Marine service.

The Board notes in this regard that the term "Veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  The term "active military, naval, or air service" includes active duty and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (emphasis added).  Active duty for training (ACDUTRA) includes full-time duty in the Armed Forces performed by Reserves for training purposes and includes full-time duty performed by members of the National Guard of any State.  Inactive duty for training (INACDUTRA) generally means duty (other than full-time duty) prescribed for Reserves and duty (other than full-time duty) performed by a member of the National Guard of any State.  38 U.S.C.A. §§ 101(21), 101(23) 101(24) (West 2014); 38 C.F.R. §§ 3.6(a), (c), (d) (2015).

Under current VA laws and regulations, the only Merchant Marine service deemed "active service" is service as a U.S. Merchant Seaman on blockships in support of Operation Mulberry in World War II and as an American Merchant Marine in Oceangoing Service from December 7, 1941, to August 15, 1945, in World War II.  See Pub. L. 95-202, 91 Stat. 1149, Sec. 401, codified at 38 C.F.R. §§ 3.7(x)(14) and (x)(15) (2015).  The Veteran does not contend, and the evidence does not show, that he served in the U.S. Merchant Marine in World War II.

If the claimant does not qualify as a "Veteran" with respect to a particular claim, then the claimant is not entitled to the presumption of soundness or aggravation as to that claim.  See Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Paulson, 7 Vet. App. at 469-471.  Similarly, the claimant is not entitled to the benefit of the legal presumptions pertaining to service connection for certain disabilities.  See Biggins v. Brown, 1 Vet. App. 474, 478 (1991).

Further, the fact that a claimant has established status as a "Veteran" for purposes of other periods of service does not obviate the need to establish that the claimant also is a "Veteran" for purposes of a period of additional service, to include ACDUTRA and INACDUTRA.  Mercardo-Martinez v. West, 11 Vet. App. 415, 419 (1998).  In other words, although the Board recognizes that the Veteran had honorable active service in the U.S. Navy between June 1978 and June 1982, he still needs to establish his status during his subsequent Merchant Marine service (which began in approximately 1982 after his service discharge from the U.S. Navy and continued to approximately 2007 when he retired from the Merchant Marine).  The Court has interpreted 38 U.S.C.A. § 101(24) as meaning that ACDUTRA (and INACDUTRA) will not be considered "active military, naval, or air service" unless the claimant previously established service connection for a disability incurred in such service.  See Mercardo-Martinez, 11 Vet. App. at 419; Paulson, 7 Vet. App. at 469-470; Biggins, 1 Vet. App. at 477-478.  Thus, the allocation of service among active duty, ACDUTRA, and INACDUTRA can bring about conclusive results for a claimant with respect to certain medical conditions.

It is not clear whether the Veteran's Merchant Marine service, particularly following the terrorist attack in New York City on September 11, 2001, can be considered "active service" for VA disability compensation purposes.  The Veteran's duty status during his Merchant Marine service will impact his entitlement to service connection for renal kidney disease.  If, for example, the Veteran was on active service or ACDUTRA at the time he experienced renal kidney disease while he was on active service, then VA is obligated to schedule him for appropriate examination to determine the nature and etiology of this disability pursuant to the VCAA's duty to assist.  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  By contrast, if the Veteran was not on active service or was on INACDUTRA at the time that he experienced renal kidney disease, then the prohibition found in 38 C.F.R. § 3.6(a) against service connection for diseases incurred during a period of INACDUTRA precludes further development of the Veteran's claim.  See 38 C.F.R. § 3.6(a).  

The Board notes that it is bound by the determination of the relevant service department and/or the DoD concerning whether the Veteran's Merchant Marine service between 1982 and 2007 constitutes "active service."  The record evidence indicates that, in October 2010, the National Personnel Records Center in St. Louis, Missouri (NPRC), forwarded the Veteran's request for his complete service records from his Merchant Marine service to the U.S. Coast Guard Personnel Center.  There is no record of a response from the U.S. Coast Guard Personnel Center concerning the Veteran's records request.  Additionally, a review of the records submitted by the Veteran in support of his assertion that his Merchant Marine service constitutes "active service" for VA disability compensation purposes suggests that verification of the Veteran's duty status and relevant service records from his Merchant Marine service could be obtained from the U.S. Department of Homeland Security, the U.S. Navy Military Sealift Fleet Support Command, and/or the U.S. Navy Military Sealift Command.  Thus, the Board finds that, on remand, the AOJ should contact each of these identified sources and request verification of whether the Veteran had active service in the U.S. Merchant Marine between 1982 and 2007, to include requesting a status update from the U.S. Coast Guard Personnel Center on the October 2010 inquiry forwarded from the NPRC about the Veteran's service records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Coast Guard Personnel Center and request a status update on the request forwarded to that facility in October 2010 from the National Personnel Records Center in St. Louis, Missouri (NPRC), concerning the Veteran's request for his service records from his service in the U.S. Merchant Marine between 1982 and 2007.  The NPRC request number is 1-8429034462.  A copy of the NPRC's October 21, 2010, letter to the Veteran advising him that his request for his service records had been forwarded to the U.S. Coast Guard Personnel Center should be included in any request sent to this facility.  Request that this facility verify whether the Veteran had active service in the U.S. Merchant Marine at any time between January 1, 1982, and December 31, 2007, and provide his complete service personnel records and service treatment records.  A copy of any request(s) sent to this facility, and any reply, to include a negative reply or any records obtained, should be included in the claims file.

2.  Contact the appropriate Federal records repository, to include the U.S. Department of Homeland Security, the U.S. Navy Military Sealift Fleet Support Command, and the U.S. Navy Military Sealift Command, and request verification of whether the Veteran had active service in the U.S. Merchant Marine at any time between January 1, 1982, and December 31, 2007, including whether he was on active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) at any time during this time period and whether he was on active service following the September 11, 2001, terrorist attack in New York City.  The Veteran's complete service personnel records and service treatment records also should be requested.  A copy of any request(s) sent to the appropriate Federal records repository, and any reply, to include any records obtained, should be included in the claims file.

3.  If, and only if, the appropriate Federal records repository does not verify whether the Veteran had active service in the U.S. Merchant Marine at any time between January 1, 1982, and December 31, 2007, then the AOJ should make a formal finding as to whether the Veteran had active service in the U.S. Merchant Marine at any time between January 1, 1982, and December 31, 2007.  A copy of any formal finding should be included in the Veteran's claims file.

4.  If, and only if, the appropriate Federal records repository or the AOJ determines that the Veteran was on active service or ACDUTRA in the U.S. Merchant Marine when he was treated for renal kidney disease in May 2008, then schedule the Veteran for appropriate examination to determine the nature and etiology of his renal kidney disease.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that renal kidney disease, if diagnosed, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he initially experienced renal kidney disease while on active service in the U.S. Merchant Marine.

5.  The Veteran should be given adequate notice of the requested examination, if scheduled, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

